Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 1 of 22




                EXHIBIT 14
Page 01
                        Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 2 of 22




          CDC Communication and Media Strategy for 2018
          Ebola Response in Eastern DRC
          Table of Contents

          Situation ..................................................... ............................................................................................................................    2

              Operational Response Objectives in Affected Countries ................. .............. ............. .............. ................ 2

              90-day objectives for the Joint Infonnation Center: October 23, 2019 through January 20, 2020 ........... 3

          Com1nunication Goals and Objectives ....................... ....................... ............. ............. .......... ............. ............................... ..... 3

          Guiding Communication Principles .................. .............. ........................................ ..................................................... .......... 4

          Key Assumptions and Considerations ............ ..................... .................. .................. ............................................................... 5

          Message Framework ........................... .................... ......................... ................... ............. .............................. .................. ....... 6

          Channels for Reaching Key Audiences for Communication and Media ............... ................................................................. 7

          Audiences for Communication and Media .................. .................. ................. ..................................................... ................. 11

              Intemational ....................................................... .................... .............................. ........ ........................... 11

              Domestic .................................................................................................................................................       11

          Messaging ................................... ............................................................................................................................       .............. 12

              Messaging for DRC and nearby at-risk countries should address ............................................ .............. 12

             Messaging for U.S. should address .........................................................................................................                       12

          Social Media Strategy ................................... ........................................................................................................................             13

              DRC and Neighboring Countries ................ .................. ................... ................. .................. .................... 13

              United States ......... ......................................................................... ......................................................... 13

          News Media Strategy ............... .................. .................. ....... ............. ,.......................... ....................................... .................. 14

              Media Background for D.RC ..................................... .............................................................................. 14

              Media Goals and Objectives for the Outbreak Affected Areas ............................................................... 14

              Media Channels and Audiences .......................................... .................................................................... 15



          5/8/2020                                       Communication and Media Strategy Eastern DRC                                                                                             1
Page 02
                     Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 3 of 22



            Media Activities for Outbreak Affected Areas ............ .................. ................. ..................................... ... 15

            Key Assumption s and Considerations for Media in Outbreak Areas .......................... .............. ............. 15

            Potential DRC Media Interests/Topic s ....................................................................................... ............ 16

            Media Background for the Unit ed States ..................... ................... ............... .................. ....................... 17

            Key Assumptions in the Event ofa Case of Ebola Diagnos ed in the United States ............................... 17

            Potential US/In ternational Media Interests/Topic s ................................................................................. 17

            Message Framework for a First New Case of Ebola Diagnosed or Manage d in the Unite d States ........18

            Key Public Messages for Media Engagement at USG L evel ............................ ............................... ...... 19

          Addendum A: Risk Communication and Community EngagementFramework .................. ................................................20




          Situation


          On August 1, 2018, the Ministry of Health {MoH) of the Democratic Republic of Congo {DRC) confirmed
          an outbreak of Ebola virus disease in the province of Nord-Kivu, in eastern DRC.The outbreak has since
          spread to include the lturi province of DRC,and has become the country's largest Ebola outbreak ever.
          Cross-border movement among people from DRCand neighboring countries is common, elevating the
          risk of the outbreak spreading to other areas. See the most recent CDCSitRep and Key Messages on the
          DRCEbola 2018 SharePoint site for information about the current status of the outbreak.

          In June and August 2019, the Ugandan Ministry of Health confirmed imported cases from DRCinto the
          country's Kasese District.

          On July 14, 2019, a case of Ebola was confirmed in Gama, DRC,a large urban center near the DRCborder
          with Rwanda., followed by several more cases in Gama. This first case of Ebola in Goma was the first
          reported in a major urban center in the current outbreak . WHO declared a Public Health Emergency of
          International Concern (PHEIC)on July 17, 2019 and response efforts were intensifiedng. In August 2019,
          cases of Ebola were reported in South Kivu province, a previously unaffected part of DRC.Confirmed and
          probable cases have been reported in North Kivu, South Kivu, and lturi provinces of DRC.

          Operational        Response Objectives               in Affected        Countries

              •    Early Detection: Detect all active cases through strengthening case reporting, healthcare
                   systems, rapid laboratory testing, surveillance and data management, and tracing every chain of
                   transmission. Early detection of cases is critical for infection control.
              •    Isolate Cases: Prevent future cases and break the cycle of rapid spread of the disease by
                   isolating cases. Any patient under investigation for Ebola needs to be isolated until the diagnosis
                   is confirmed or Ebola is ruled out .



          5/8/2020                               Communication and Media Strategy Eastern DRC                                                                 2
Page 03
                     Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 4 of 22




              •    Get Patients into Ebola Treatm e nt Units: Respond to cases through supportive patient care in
                   treatment centers , protecting healthcare workers, and preventing the spread of disease.
              •    Conduct Effective Cont act Tracing: Trace all contacts and monitor their health for 21 days.
              •    Provide Safe and Dignified Burials: Burial teams should quickly remove the body to be buried .
                   The body should be treated with respect, and the family and a religious leader be able to view
                   the burial from at least 15 feet away.
              •    Provide vaccination s: Provide vaccinations to contacts and contacts of contacts.

          Communication        Goals and Objectives


          Most, but not all, of the following sections apply to audiences in both the United States and DRC, unless
          specified otherwise . While the response is centered in the DRCand surrounding countries, this
          communication and media strategy is also intended to meet the needs of the United States domestic
          situation .

              •    Provide timely, accurate, relevant, and actionable information and respond quickly to needs and
                   requests for information from specific groups, including the public, healthcare providers,
                   traditional healers, first responders, border officials, burial teams, policymakers, media, and the
                   public health community.
              •    Proactively communicate accurate, timely information to state public health departments,
                   professiona l healthcare organizations, members of the media, and the people in the United
                   States to share information about the situation in DRCand help them understand the risk, even
                   if minimal, of Ebola being brought into the United States by sick travelers .
              •    When possible, ensure that CDCemergency risk communication specialists with appropriate
                   linguistic skills are available for details and deployments as needed.
              •    Use risk communication principles to build and maintain public trust in CDChealth
                   recommendations, messaging, and materials (see below and Appendix A), and ensure that risk
                   communication activities and messages are informed by the latest behavioral science findings .
                   Message development should include
                       o Engaging the public, public health workforce, clinicians (especially frontline workers),
                           and public health partners when possible in the development of response materials by
                            using risk communication, communication research, and behavio ral science.
                       o Using communication science-based princip les for developing communication
                            strategies, messages, and materials , including identifying key audiences, the ir
                            information needs, and best methods to meet those needs.
                        o   Ensuring that information intended for distribution outside of the agency receives
                            appropriate clearance and cross-clearance.
                        o  Ensuring that communication materials are culturally sensitive and linguistically
                           appropriate.
                      o Protecting the privacy of patients and contacts to the maximum extent possible.
              •    Support the response in developing clear and consistent public health communication aimed at
                   stopping the spread of Ebola in DRCand in neighbor ing countries as needed .
              •    Coordinate communication activities with response partners, including appropriate US
                   government agencies, US Embassy in Kinshasa, DRCMinistry of Health, ministries of health in
                   bordering countries (Rwanda, Uganda, South Sudan, Tanzania), and World Health Organization



          5/8/2020                       Communication and Media Strategy Eastern DRC                                    3
Page 04
                     Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 5 of 22



                  and other nongovernmenta l organizations (such as the International Federation of Red Cross
                  and Red Crescent Societies [IFRC] and UNICEF)to help ensure that CDCresponse-related health
                  information is consistent and supports this communication strategy.
              •   Monitor speculation and rumors on the ground and in social and news media (through
                  partnerships with IFRCand others) and, using this information, develop messages and other
                  interventions to dispel rumors, misinformation, and misperceptions as quickly as possible.

          Guiding Communication          Principles


          This guidance uses the following risk communication principles to establish and maintain public trust
          and manage the expectations of citizens during an extremely adverse situation over an extended period.
          These principles are based on and complement CDC's Crisis and Emergency Risk Communication (CERC)
          program, the WHO Outbreak Communication Guidelines. and the Risk Communication and Community
          Engagement Preparedness and Readiness Framework : Ebola Response in the Democratic Republic in
          Congo in North Kivu. The principles are not specific to this response.

              •   When health risks are uncertain, people need information abo ut what is known and unknown
                  about the situation. their actual degree of risk, and actionable guidance to help them make
                  decisions to help protect their health and the health of others.
              •   Timely and transparent dissemination of accurate and accessible science-based information
                  about Ebola and the international outbreak response activities can build public trust and
                  confidence, particularly when such communication efforts are guided by established principles
                  of risk communication .
              •   Coordinating message development and testing and release of information among international
                  partners is critical to help avoid confusion that can undermine public trust, raise fear and
                  anxiety, and impede response measures.
              •   Should work with CDCSocial and Behavioral Science experts to incorporate community feedback
                  into our communication messages.
              •   Informa t ion to public audiences should be accessible, culturally relevant, technically correct,
                  easily understood, and complete enough to encourage support of policies and official actions
                  without seeming patronizing.
              •   Information presented should minimize speculation and address rumor and fears.
              •   It is important to foreshadow that CDCguidance and recommendations, as well as those from
                  other government agencies, may change as more is known about the outb reak and as the
                  situation develops .

          Key Assumptions      and Considerations


          The fo llowing assumpt ions and considerations apply to both audiences in the United States and
          DRC.

              •   People will take actions based on the information they receive, including incomplete
                  information, misinformation, and misconceptions. Incomplete information, misinformation,



          5/8/2020                       Communication and Media Strategy Eastern DRC                                 4
Page 05
                     Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 6 of 22



                  rumors, and misconceptions among the public may begin to spread, and people may take
                  actions based on this incorrect information . There could be delays in obtaining and releasing
                  verified information to the public, including delays confirming a case of Ebola; the longer the
                  delay, the greater the degree of news media and public speculation. Delayed information also
                  reduces the effect of correct information released later.
              •   With new cases in new areas, there will be immediate and ongoing demands for information
                  and products from CDC partners, news media, policymakers, the general public, and other
                  audiences. Public affairs or staff with risk communication training should be part of the first
                  wave of rapid response deployment teams for any US events.
              •   CDC'sguidance and recommendations may change as we learn more about the outbreak. It will
                  be important to continue foreshadowing this possibility and explaining, as needed, that this kind
                  of change is a reasonable expectation .
              •   Special efforts should be made to avoid stigmatization of people affected by Ebola.

          The following assumptions and consideration apply primarily to audiences in the United States only in
          the event of a case of Ebola diagnosed in the United States.

              •   Even one case of Ebola diagnosed in the United States will be concerning and frightening for
                  some people .
              •   Social media will be intense and a hotspot to gauge the public's engagement and emotions.
              •   CDC must signal that, in this event, CDCunderstands that Americans are concerned, and is
                  taking the situation very seriously.
              •   CDCwill work closely with the relevant state health department(s) to rapidly investigate the
                  situation and to help prevent the spread of Ebola domestically.
              •   CDCwill work with the state health department(s) to share information as appropriate about
                  how the person became infected, the person's current health st atus, and how many people had
                  close contact with the person once symptoms developed .
              •   Messages will clarify that a person infected with the Ebola virus is not contagious until
                  symptoms appear, and that the virus is spread through direct contact with the bodily fluids
                  (blood, urine, feces, saliva, vomit, and other secretions) of an infected person, or with objects
                  such as needles that have been contaminated with the virus.
              •   Messages will clarify that Ebola is not spread through the air or by food or water grown and
                  produced in the United States.

          The following assumptions and considerations apply primarily to audiences in the DRCand
          affected countries near the outbreak but will be of interest to global and US audiences as well.

              •   This Ebola outbreak in eastern DRCis occurring in a complex social and political context. The
                  Ebola response is made more difficult because of security issues, poverty and hunger,
                  widespread community reticence about perceived government and other outside assistance,
                  heavy cross-border movement, and other infectious disease outbreaks (for example, cholera,




          5/8/2020                      Communication and Media Strategy Eastern DRC                                  5
Page 06
                     Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 7 of 22



                     measles). The outbreak-affected    area has several moderately populated cities, and there is
                  concern the outbreak could spread to a more dense ly populated area .
              •   There is refugee movement as well as market traffic through, and out of, the outbreak area to
                     both Uganda , Rwanda, and South Sudan, which poses a risk of Ebola spreading outside the
                  currently affected area. The porous borders, movement between countries, and large number
                  of refugees make cont aining an outbreak difficult.
              •   Considerable cultural and language diversity exists throughout         eastern DRC (e.g., more than 200
                     languages are spoken in DRC).
              •      Not all community reactions should be interpreted       as resistance; reluctance, or refusal to
                     perform recommended behaviors or engage with response or burial teams may more accurately
                     be understood as stemming from either a lack of understanding, fear, or mistrust in the
                     messenge r. Use recommended Risk Communication and Community Engagement Framework
                     (Appendix A) to analyze and approach each situation.


          Message Framework


          CDC messages will be timely, accurate, actionable, and relevant to the intended audience. The messages
          will be updated as soon as new information is verified. Current CDC messages can be found in the Key
          Messages document.

              •      Ensure that people
                     •   Know the symptoms of Ebola
                  •      Know how to protect themselves from Ebola
                  •      Understand the ir risk for Ebola
                             o   Know when and where to seek medical care as soon as possible
                             o   Are aware of how Ebola can and cannot be spread
              •      Ensure that healthcare workers, including traditional     healers, who might have contact with
                     patients with suspected, probable, or confirmed cases of Ebola understand
                         o   Their risk for Ebola
                         o   How to prevent the spread of Ebola
                         o   How to protect themselves
                         o   How to triage, d iagnose, isolate, and treat pat ients .
              •   Provide information about safe and dignified bur ials, why they are needed, and assure affected
                  communities that they are taking place .
              •   Provide information about availab le treatments and vaccines
                      o Provide information about treatment options that include oral rehydration solution
                             (ORS), treatment centers, and novel therapeutic medications .
                         o   Ensure that people in the affected area understand who should get vaccinated
                             (healthcare workers, response teams, contacts, and contacts of contacts).
              •      Ensure th at US travelers know about current travel recommendations.
              •      Promote CDC's health communication       products as science -based and data-driven .




          5/8/2020                         Communication and Media Strategy Eastern DRC                                     6
Page 07
                     Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 8 of 22




              •   Explain that CDCis supporting international partners, including the ministries of health and
                  WHO, in taking active steps to respond to this rapidly changing situation.
              •   Address rumors, misinformation, fear, and stigma and provide actionable steps.
              •   Provide information for survivors about viral persistence, sexual transmission, breast feeding ,
                  lasting effects of Ebola, and psychosocial support, including how to handle stigma.



          Channels for Reaching Key Audiences for Communication                and Media

          CDCwill use a variety of channels for distribution of informat ion and messages to provide information
          about Ebola to the media and the public about Ebola. Key information channels include, but are not
          limited to, the following:




           Audience                    Channels                                Frequency

           DRCand                      Radio                                   Daily
           neighboring
           countries*                  Local news media                        As needed (through
                                                                               opportunities ident ified by
                                                                               deployers/partners)

           *Note: Social               Local mass media, including             Daily
           media and SMS               te levision if appropr iate
           would be sent by a
           CDCpartner in               Social media                            Daily
           country. The DRC
                                       SMS text messaging, videos              Daily
           MoH must approve
           all products and            Big Idea or topic of the week           Weekly
           engagement in
           country, along with         Social mobilization (community          Daily
           the US Embassy,             engagement)
           and some of these
                                       Flipbooks and posters                   As needed (either through
           channels may be
           accessed indirectly                                                 needs identified by health
                                                                               communication or behavioral
           via cooperative
           agreements under                                                    science feedback or via partner
                                                                               request)
           OFDA
                                       Country public health                   As needed/by request from
                                       communication channels                  ministries of health

           Global health               •   Global Health Security Initiative   As needed (either ident ified by
           partners (WHO,                  partner communication               CDC/HHS/ASPAforecasting or
           IFRC, UNICEF)                   channels                            by volume of global health



          5/8/2020                         Communication and Media Strategy Eastern DRC                              7
Page 08
                     Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 9 of 22




           Audience              Channels                                 Frequency
                                 •  Social media and targeted digital     partner requests received)
                                    outreach
                                 • Email
           US public (includes   News media (domestic and                 As needed (either identified by
           general public ,      international)                           CDC/HHS/ASPAforecasting or
           policymakers)                                                  by volume of media requests
                                     •   Inte rviews                      received)
                                     •   Press briefings (in person
                                         and by phone)
                                     •   Press materials (press
                                         releases, fact sheets, digital
                                         press releases)

                                 CDC-INFO (domestic)                      As needed (either identified by
                                                                          CDCforecasting or by volume of
                                                                          CDC-INFO requests)

                                 Website (cdc.gov/ebola)                  As needed (driven by events in
                                                                          the response)

                                 Social media and targeted digital        As needed (either identified by
                                 outreach (e.g., Facebook, Twitter,       CDC/HHS/ASPAforecasting or
                                 biogs, lnstagram, Email updates)         by volume of social media
                                                                          chatter/emergence of
                                                                          concerning trends)

           US domestic               •   Email                            As needed (either identified by
           partners (includes        •   Conference Calls                 CDC/HHS/ASPAforecasting or
           state, federal, and       •   Webinars                         by requests from domestic
           academic public           •   EPICnewsletter                   partner organizations)
           health partners)
                                     •   DSLRnewsletter
                                     •   Third-party validators
                                     •   MMWR

                                 Biogs                                    As needed (either identified by
                                                                          CDC/HHS/ASPAforecast ing or
                                                                          by requests from domestic
                                                                          partner organizations)

                                 Website                                  As needed (either ident ified by
                                                                          CDC/HHS/ASPAforecasting or
                                                                          by request s from domestic
                                                                          partner organizations)


          5/8/2020                   Communication and Media Strategy Eastern DRC                            8
Page 09
                 Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 10 of 22




           Audience             Channels                            Frequency

           African diaspora       •   Social media and targeted     As needed (either ident ified by
           communities in the         digital outreach              CDCforecasting or by volume of
           us                                                       social media emerging concerns)

           Non-governmental       •   Social media and targeted     As needed (either identified by
           organizations              digital outreach              CDCforecasting, a potential US
           (NGOs), including                                        case, or by volume of social
           faith- and                                               media emerging concerns)
           community-based
           partners

           State/local health     •   Email, newsletters            As needed (either identified by
           departments            •   Health Alert Network (HAN)    CDC/HHS/ASPAforecasting or
                                      and Epi-X                     by requests from domestic
                                  •   Partner and stakeholder       partner organizations)
                                      group conference calls
                                      (CSTE,NACCHO, ASTHO,
                                      NPHIC, COCA)
                                  •   Webinars
                                  •   Biogs
                                  •   MMWR

           Clinicians             •   HAN and Epi-X                 As needed (either identified by
                                  •   COCA Calls and Clinical       CDC/HHS/ASPAforecasting or
                                      Update                        by requests from domestic
                                  •   Partner newsletter (e.g.,     clinician organizations)
                                      DHQP, DSLR,EPIC)
                                  •   Email notifications
                                  •   Trainings (in person and
                                      webinars)
                                  •   MMWR

           Travelers              •   Website (cdc.gov/travel,      As needed (identified by CDC
                                      including travel health       forecasting)
                                      notices)
                                  •   Notices at ports of entry
                                      (POEs), including airports
                                      and other POEs,electronic
                                      message boards, TSA
                                      displays)
                                  •   Social media




          5/8/2020                Communication and Media Strategy Eastern DRC                         9
Page 10
                 Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 11 of 22




           Audience             Channels                            Frequency

           U.S. Policymakers,     •   Briefings, hearings           As needed (either ident ified by
           including USG          •   Response to inquir ies        CDC/HHS/ASPA forecasting or
           (embassies,            •   Hill Alerts, targeted email   by requests from Congress)
           Congress, HHS              communication
           Office of Global
                                  •   MMWR
           Affairs, DoS, DoD)



           CDC Employees          •   CDC Connects                  As needed (identified by CDC
                                  •   Internal emails to staff      and driven by staff concerns,
                                  •   Briefings at staff meetings   need for additional deployers)

           US Domestic and        •   Press conferences             As needed (identified by
           Global Media           •   Telebrie fi ngs               CDC/HHS/ASPA forecasting or
                                  •   Press releases/materia ls     by events of clear public
                                  •   Social media                  concern)
                                  •   MMWR




          5/8/2020                Communication and Media Strategy Eastern DRC                         10
Page 11
                  Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 12 of 22




          Audiences for Communication       and Media


          International

              •   General public
                       o Affected areas
                       o Border provinces and countries
                       o Areas at high risk for cases
                       o Travelers
                       o Vulnerable/special target populations (e.g., women and children)
                       o International audiences, including US-based audiences
              •   Ministries of health, both in affected and in neighboring countries
              •   Partners
                       o WHO
                       o Nongovernmental organizations and humanitarian aid groups (Doctors Without Borders,
                           International Red Cross, Samaritans Purse)
                       o Community leaders and influencers
              •   Border agents, screeners
              •   Airport agents and workers
              •   Clinicians and health workers and other first responders
              •   Laboratories
              •   CDC
                     o Deployers
                     o Country offices
              •   Media

          Domestic


              •   General public
              •   International travelers
              •   Travel industry
              •   Partners
                      o Public health (ASTHO, NACCHO,CSTE)
                      o Community organizations and NGOs
                      o State, local, and territorial health departments
                      o Federal agencies (USAID, US Customs and Border Protection)
              •   Healthcare providers
                      o Clinicians
                      o Hospitals
                      o Health professional associations
              •   Laboratories
              •   CDCStaff
              •   Policymakers
              •   Media
              •   USGstaff (coordination with policy channels)
              •   Congolese diaspora living in the US



          5/8/2020                    Communication and Media Strategy Eastern DRC                             11
Page 12
                 Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 13 of 22




             •   Visiting friends and relatives from affected country or countries
             •   US consulates

          Messaging


          Messaging   for DRC and nearby at-risk      countries   should address


             •   How Ebola spreads
             •   Signs and symptoms of Ebola
             •   Steps to prevent Ebola
             •   Importance of getting early treatment
             •   Understand ing outbreak status and response efforts
             •   Infection control
             •   Hand hygiene
             •   "Do not touch"
             •   Physically distancing from sick/dead
             •   Safe and dignified burial practices
             •   What to do if sick or dead person has been removed from your home, has been on your moto-
                 t axi or in your workplace
             •   Chlorine safety
             •   Safe Sex, breastfeeding
             •   Contact tracing
             •   Vaccine information and availability
             •   Recovery and survivors {stigma/avoidance)
             •   Health care workers, protections {PPE,other)
             •   Travel and exit screening

          Messaging   for U.S. should address

             •   Current situation (daily updates as available)
             •   What CDC is doing and our work with others at HHS
             •   Whole of government response
             •   Risk, threat to United States
             •   How Ebola is and is not spread
             •   International travel and entry screening
             •   Vaccines and therapeutics here in the US
             •   Stigma/avoidance
             •   Health care wo r kers and protections (PPE)
             •   What to do if a sick person has been on your plane/taxi or in your workplace/home
             •   What we don't know
             •   Next steps




          5/8/2020                     Communication and Media Strategy Eastern DRC                          12
Page 13
                   Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 14 of 22




          Social Media        Strategy


          DRC and Neighboring            Countries


             •     Work with partners (UNICEF, USAID, US Embassy, OFDA contractors, other in-country partners)
                   in country to disseminate social media and SMS messages to the affected areas
                        o     Messages should be targeted toward frontline workers and community leaders who are
                              trusted sources and who can share the messages with commun ity members
             •     Coordinate with partners and Congolese diaspora living in the United States to send messages
                   through their WhatsApp networks


          United     States


             •     As needed, use CDC social media channels (CDC, CGH, Emergency, NCEZID)on Facebook,
                   Twitter, and other platforms to share :
                        o     Accurate and t imely information and u pdates about the situation
                        o     Information on how Ebola is and is not spread
                        o     Information about what CDC is doing

          Proposed channels:

          Facebook - CDC

          Twitter - @cdcgov, @cdcdirector, @cdc_ncezid, @cdcglobal, @cdcemergency

          lnstagram - CDC

             •     Work with HHS and USG partners to amplify and elevate key messaging around timely topics on
                   other social media handles (NSC,OASH, NIH, FDA, SG, ASPR,State, USAID)
             •     Work similarly with influential interna t ional partners (WHO, Red Cross/Red Crescent, UNICEF)
             •     Work similarly with external third-party validators (academic leaders, foundation partners,
                   influencers)

          Goals and Sample Topics:

             •     Provide outbreak updates (milestone case counts , 1 year since outbreak began, major changes
                   in the situation, or if there was a potential US case)
             •     Highlight CDC activities (e.g. meeting with @ASTHO and @NACCHOalerts)
             •     Counteract misconceptions if needed (e.g. feature "Ebola 101" -style facts; possibly rotate
                   between CIO SM handles)

          Scope and Timin g:

          As needed depending on CDCactivities/milestones        and changes in the situation .




          5/8/2020                           Communication and Media Strategy Eastern DRC                           13
Page 14
                  Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 15 of 22




          News Media Strategy


          While the response is centered in the DRCand surrounding countries, CDC's media strategy
          must also meet the needs of the United States domestic situation, especially in the event of a
          case of Ebola diagnosed in the United States.

          Media Background        for DRC

          Media channels can be an effective tool for communicating rapidly with large audiences, making their
          effective use crucial during an outbreak . As of July, 2019 (nearly a year into the outbreak), there appears
          to be no systematic mechanism in DRCfor engaging journalists and mass communication about the
          outbreak. This lack of strategy leads to missed opportunities for consistent, coordinated communication
          between response partners and the media. Community feedback since the beginning of the outbreak
          has consistently reported misunderstanding of the disease, the vaccine, and Ebola treatment centers,
          and distrust of the government, responders, and the overall response. Community members have
          repeatedly asked for more complete and understandable information about the response, including
          informa t ion delivered by radio .

          Note: Under the President of DRC'smulti-sectoral Ebola response committee, the Minister of
          Communication and Media is responsible for DRCEbola response media and communication activities.
          These include inviting and integrating communication partners and experts into related technical
          commissions and response activities, and potentially unveiling a new strategy for media, public affairs,
          and communication technical support. Media activities in DRCinvolving US staff and US press personnel
          are coordinated through the public affairs office of the US Embassy in Kinshasa.

          See the most current talking points on the DRCEbola 2018 SharePoint site to access updated, cleared
          talking points.

          Media Goals and Objectives           for the Outbreak   Affected   Areas

              •   Provide timely, relevant, and accurate updates on the outbreak and response efforts .
                       o    Establish t rust and credibility in the media as a source of Ebola information by saying
                            what we know, what we don 't know, and what we're doing to find out.
              •   Disseminate education and actionable prevention messages about Ebola.
                       o    Communicate about specific response areas (for example, vaccines or the importance of
                            getting early treatment) . Reduce misinformation and rumors .
              •   Support DRC'scommunication commission in developing a country response media plan and
                  establishing a process for ongoing engagement and coordination with journalists .
              •   Demonstrate CDC'scommitment to supporting DRCin ending the outbreak .
              •   Obtain greater visibility, awareness, and interest for global health security and public health
                  preparedness.
              •   Maintain and extend agency and public health credibility through proactive communication and
                  anticipatory guidance (e.g., by anticipating/forecasting   issues, interests, concerns, and likely


          5/8/2020                        Communication and Media Strategy Eastern DRC                                   14
Page 15
                 Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 16 of 22



                 questions) and by acknowledging uncertainty and unpredictability and foreshadowing potential
                 challenges.
             •   Adopt and implement expedited or abbreviated clearing and coordination processes to meet
                 the increased demand by media both in military and other field environments.

          Media Channels and Audiences

          Please refer to the Channels for Reaching Key Audiences for Communicationand Media and the
          Audiencessections.

          Media Activities   for Outbreak   Affected     Areas

             •   Identify trusted sources to deliver key messages, including CDC/HHSspokespeople, th ird-party
                 validators, responsible reporters with major networks/outlets, and develop and send
                 information to these trusted sources as frequently as needed .
             •   Use Congolese community members to deliver Ebola messages on the radio or television and
                 demonstrate CDC'scommitment to helping end the outbreak.
             •   Use Congolese celebrities or other known and trusted influencers to deliver Ebola education and
                 prevention messages.
             •   Use collected social science data to understand informational needs and guide media strategy .
             •   Coordinate with DRCcommunication commission and appropriate workgroups, sub-
                 commissions, and partners to ensure consistent messaging.
             •   Coordinate with the DRCMOH, WHO, CDCheadquarters, US Embassy, and other partners to
                 plan and implement response-related media activities (e.g., topic of the week strategy).
             •   Work with in-country partners to deliver Ebola messages over radio and TV in DRCand
                 neighboring countries.
             •   Support CDCfield teams with experienced, professional media relations and risk
                 communication .
             •   Communicate CDC's activities and commitment to the response.
             •   Work with partners to deliver Ebola messages through media channels.
             •   Plan and coordinate t elebriefings and press conferences .
             •   Write press releases, talking points, and supporting media materials .

          Key Assumptions      and Considerations      for Media in Outbreak   Areas


             •   The DRCMinister of Communication and Media is responsible for DRCEbola response media
                 and communication activities.
             •   Media activities in DRCinvolving US staff and US press personnel are coordinated through the
                 public affairs office of the US Embassy in Kinshasa.
             •   People will take actions based on the information they receive, including incomplete
                 information, misinformation, and misconceptions. Erroneous information and rumors among
                 the public may begin to spread, resulting in inappropriate actions by people and adverse




          5/8/2020                     Communication and Media Strategy Eastern DRC                                15
Page 16
                  Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 17 of 22



                  consequences to the response, such as delays resistance to response teams and delays in case
                  identification and isolation.
              •   People will be more likely to believe trusted sources known to them ; where audiences are not
                  being reached we will need to work quickly to fill gaps in third party influencers and trusted
                  channels.
              •   This Ebola outbreak in eastern DRCis occurring in a complex social and political context. The
                  Ebola response is made more difficult because of security issues, poverty and hunger,
                  widespread community reticence about perceived government and other outside assistance,
                  heavy cross-border movement, and other infectious disease outbreaks (e.g., cholera). The
                  outbreak-affected area has several moderately populated cities, and there is concern the
                  outbreak could spread to a more densely populated area.
              •   There is refugee movement through and out of the outbreak area to Uganda, Rwanda, and
                  South Sudan, which poses a risk of Ebola spreading outside the currently affected area.
              •   Considerable cultural and language diversity exists throughout eastern DRC(e.g., more than 200
                  languages and dialects are spoken in DRC).
              •   There will be immediate and ongoing demands for information and products from CDCpartners,
                  news media, policymakers, the general public, and other audiences.
              •   CDC'sguidance and recommendations may change as we learn more about the outbreak . It will
                  be important to continue foreshadowing this possibility and explaining, as needed, that this kind
                  of change is a reasonable expectation.
              •   Special efforts should be made to avoid stigmatization of people affected by Ebola.
              •   Not all community reactions should be interpreted as resistance; reluctance or refusal to
                  perform recommended behaviors or engage with response or burial teams may more accurately
                  be characterized as due to either a lack of understanding, fear, or mistrust in the messenger.
                  Use recommended Risk Communication and Community Engagement Framework (Appendix A)
                  to analyze and approach each situation.

          Potential   DRC Media Interests/Topics

          The following topics may be of interest to DRCmedia channels and their audiences.

              •   Cases confirmed in large city, or one distant from the current outbreak (Goma or Kinshasa)
              •   Introduction of new vaccines
              •   Data from treatment randomized contro l trials
              •   PHEICdeclared and continued by WHO
              •   New cases of confirmed Ebola outside of DRC[already happened in Uganda, but might still be
                  news)
              •   Additional threats against or harm to response and aid workers
              •   Damage or destruction to facilities or treatment centers
              •   New milestones in case count or deaths
              •   Possibility of some Ebola survivors being re-infected with Ebola




          5/8/2020                       Communication and Media Strategy Eastern DRC                                 16
Page 17
                  Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 18 of 22




          Media Background       for the United States

          Before the 2014-2016 West Africa Ebola epidemic, Ebola was perceived in the United States as a distant
          yet dramatic threat. When two infected U.S. clinicians who had worked in Liberia were brought to the
          United States for treatment in August 2014, there was widespread panic and fear in the United States,
          reflected in widely-read media reports and intense traffic to the CDCEbola website. Around-the-clock
          news coverage of the escalating Ebola crisis reinforced and heightened public concern to the point of
          alarm when these patients came to the United States for treatment. Although the risk for Ebola
          transm ission in the United States was low, the U.S. public began to view t he disease as a serious threat
          to the nation's health and security. The fear of a U.S. epidemic required a massive communication effort
          by CDC, larger than for any previous emergency response. To address this fear, messages intended to
          reassure (e.g., U.S. hospital capacity to manage a case of Ebola) and reduce anxiety actually increased
          confusion and mistrust when Ebola developed in two U.S. hospital workers . [Sourced from the MMWR
          chapter Lessons of Risk Communication and Health Promotion -       West Africa and United States.] As
          shown in recent social media trends, concerns expressed by some in the U.S. public about immigration
          on the southwestern border of the United States have in some cases become conflated with fears about
          the re-introduction of a new case of Ebola from the DRC.

          Key Assumptions      in the Event of a Case of Ebola Diagnosed         in the United    States

          The following assumptions and consideration apply primarily t o audiences in the United States in th e
          event of a case of Ebola diagnosed in the United State s.

              •   Even one case of Ebola diagnosed in the United States will be concerning and even frightening.
              •   CDC must signal that, in this event, CDCunderstands that Americans are concerned, and is
                  t aking the situation very seriously .
              •   CDCwill work closely with the relevant state health department(s) to rapidly investigate the
                  situation and to help prevent the spread of Ebola domestically.
              •   CDCwill work with the state health department(s) to share information as appropriate about
                  how the person became inf ected, the person's current health status, and how many peop le had
                  close contact with the person once symptoms developed.
              •   Messages will clarify that a person infected with the Ebola virus is not contagious until
                  symptoms appear, and that the virus is spread through direct contact with the bodily fluids
                  (blood, urine, feces, saliva, vomit, and other secretions) of an infected person, or with objects
                  such as needles that have been contaminated with the virus .
              •   Messages will clarify that Ebola is not spread through the air or by food or water grown or
                  produced in the United States.
              •   Messages should clarify the screening at the US border, acknowledging limitations if someone is
                  not showing symptoms.

          Potential   US/International     Media Interests/Topics




          5/8/2020                       Communication and Media Strategy Eastern DRC                                  17
Page 18
                   Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 19 of 22



          The following topics may be of interest to US or international media channels and their audiences.

              •    American HCWs volunteering in DRCreturn to U.S. ill, possible Ebola {PUI)
              •    Americans with travel t o DRCor region return to U.S. ill (no connection to outbreak), possible
                   Ebola (PUI)
              •    CDCstaff member deployed to region injured/killed/kidnapped
              •    In light of PHEICdeclaration, preparing CDCstaff deploy to "hot zone"
              •    POTUS/Administration disagrees with public health/scientific decision about risk of Ebola to U.S.
              •    Return of ill HCWs for treatment
              •    Returned volunteer (with no patient exposure) takes cruise and develops symptoms
              •    Isolation of exposed healthcare worker for 21-day incubation period
              •    Reconstructed Ebola virus falls into hands of "bad actor"
              •    Contaminated vaccine causes injuries/illness/death    in DRC
              •    Natural disaster or second infectious disease outbreak further complicates DRCresponse

          Messag _e Framework      for a First New Case of Ebola Diagnosed          or Managed    in the United
          States

          CDC messages will be timely, accurate, actionable , and relevant to the audience. These messages should
          include information on the level of risk for different audiences, on how Ebola is spread and not spread,
          on protective measures, on public health and medical response activities being undertaken by the
          various agencies involved, on medica l countermeasures, on non-pharmaceutical interventions , and on
          other general and educationa l information regarding Ebola. The messages will be updated as soon as
          new information is verified. Current CDCmessages may be found in the Key Messages document.

              •    Ensure that people
                       o   Understand their risk for Ebola
                       o   Know the symptoms of Ebola
                       o   Know how to protect themselves from Ebola
                       o   Know when to seek medical care
                       o   Are aware of how Ebola can/cannot be spread
              •    Ensure that healthcare workers who have contact with patients with suspected, probable, or
                   confirmed Ebola understand
                       o   Their risk for Ebola
                       o   How to prevent the spread of Ebola
                       o   How to protect themselves
                       o   How to triage, diagnose, isolate, and treat patients .
              •    Provide information about available treatments and vaccines.
              •    Ensure that US travelers know about current travel recommendations; make sure that
                   organizations or employers sending personnel to the outbreak area are also informed.
              •    Ensure that the public knows that although we have a case of Ebola, the risk to people in the
                   United States is low. We have a strong health care system that can properly isolate patients w ith



          5/8/2020                       Communication and Media Strategy Eastern DRC                                   18
Page 19
                 Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 20 of 22



                 Ebola and prevent further spread of the disease, in part because of extensive planning and
                 training done since the 2014-2016 Ebola outbreak.
             •   Promote the health information in CDC's health communication products as science-based and
                 data-driven.
             •   Explain that CDC, along with other U.S. government agencies and international partners, is
                 taking active steps to respond to this rapidly changing situation.
             •   Address rumors, misinformation, fear , and stigma and provide actionable steps.
             •   Provide information for survivors about risk of possible reinfection, viral persistence, sexual
                 transmission, breast feeding , lasting effects of Ebola, and psychosocial support, including how to
                 handle stigma.

          Key Public Messages for Media Engagement           at USG Level


             •   WHOLE OF GOVERNMENT EFFORT: The United States is mobilizing a broad cross-section of
                 federal departments and agencies to ensure the safety and health of the American people and
                 global publics .
             •   FINANCIALAND TECH SUPPORT: The United States is the largest single bilat eral donor to the
                 DRCoutbreak response. Since August 2018, the US government has provided ongoing financial
                 and technical assistance to the DRCand neighboring countries.
             •   EXPANDINGINTERNATIONALENGAGEMENT: The United States is actively engaging the
                 international community to sustain and increase efforts to halt the spread of Ebola and help
                 those affected.
             •   RECOGNITION: The United States appreciates the leadership of the DRCgovernment, the World
                 Health Organization, and the United Nations to contain the outbreak .

             Please refer to the latest version of the lnteragency Press Guidance for specific information about
             the Ebola response, including top line messages and questions and answers from a US government
             perspective.




          5/8/2020                     Communication and Media Strategy Eastern DRC                                    19
Page 20
                                                   Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 21 of 22
     Addendum A: Risk Communication                   and Community      Engagement        Framework

     The follow ing risk communication and community engagement framework was developed by CDCand shared with UNICEF.




         RECEPTIVEto perform recomm ended                  •   Concern about the health th reat facing the      •        Invo lve community leaders and members in promoting
         behaviors                                             community                                                 recommended behavio rs and response activities
         and to engage with respon se t eam s              •   Understanding and agreement with                 •        Provide regular information to community about
                                                               recommended behaviors and response                        behaviors/activ ities and their effects. {progress reports)
                                                               activities
                                                           •   Commitment to action

         RELUCTANCEto perform recomm ended                 •   Lack of understanding                            •    Active listening and understanding community concerns
         beh avior s/reluctanc e to engage w ith           •   Emotio,nal reactions to events                   •    Explanation about dise·ase, signs and symptoms, prevention
         response team s                                   •   Uncertainty                                      •    Provide recommendation on the basis of local percept ions and
                                                           •   Lack of confidence in the actors of response          come to mutua l agreement about actions to take
                                                               (the "Foreign")                                  •    Reinforce indiv idual and collective choice,
                                                                                                                •    Highlight local actors in the response

         REFUSAL t o perform recomm end ed                 •   Fear and mistrust in the response                •    Seek understanding on community understanding/reason for
         behavior s/ refusal to engage with response       •   Firm rejection of recommended behaviors               mistrust
         te ams                                            •   Rejection of services (e.g. safe and dignified   •    Prioriti ze listening to understand point of views to reduce negative
                                                               burials, vaccines)                                    emotional reactions
                                                           •   Inability to take on different view points       •    Demonstrate empathy and establish alliance
                                                           •   Information to diffuse Ebola outbreak by         •    Come to mutual agreement about actions to take in a participatory
                                                               some influential local acto r (nurse, opinion         manner
                                                               leader)                                          •    Raise awareness and introduce influential local actors in the
                                                                                                                     information loop on the epidemiological situation and the
                                                                                                                     community response actions

         RESISTANCE to engage w ith response t eams        •   Aggressive resistance, disruptive action in      •    Prioritize protection of responde rs
                                                               the community towards responders or              •    Reduce potential for harm to responders
                                                               response activities with real thr.eat of         •    Link with adequate national/provincial authorities, leaders and so
                                                               violence                                              on {in a safe place) to try to negotiate access and identify ways
                                                           •   Protests and demonstrations                           forward. If possible, invite a representative of the community to
                                                           •   Threats and violence                                  represent the community
                                                                                                                •    Inform local leaders before ,going to their areas of responsibility



     1Mu ltip le signals can co-exist in one community at t he same time and can change over time.
     2Local contextual factors influence every response where "outsiders" participa t e so responses must take time to understand the local context (politics,
     economics, conflict, power structures , trust of authorities).

     5/8/2020                         Communication and Media Strategy Eastern DRC                                  20
       Case 1:20-cv-02761-AT Document 40-14 Filed 09/18/20 Page 22 of 22




5/8/2020             Communication and Media Strategy Eastern DRC          21
